DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on July 26th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on July 26th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 6, with respect to the objections of claims 1, 10 and 14 under informalities have been fully considered and are persuasive. Therefore, the objections of the claims have been withdrawn.
Applicant's arguments, see pgs. 7, with respect to the rejections of claims 3-4 under 35 U.S.C 112(b) have been considered but are not persuasive in view of the following. 
The Examiner disagrees because even if the materials that are applied to the support hole are not limited to only the second to fifth material films, it is still unclear how to determine which material film will be applied by giving a range of material films but rather specifically reciting “second, third, fourth and fifth material films”. Therefore, the rejections of claims 3-4 under 112 (b) will be maintained.   
Applicant's arguments, see pgs. 7-10, with respect to the rejections of claims 1-3 and 5 under 35 U.S.C 102 (a)(2) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites limitation “the second to fifth material films are applied to the support hole”. It is unclear to the Examiner how to determine which material film is applied to the support hole since the range of second to fifth material films are not the same as the second, third, fourth and fifth material films.  
Claim 4 recites limitation “the second to fifth material films are applied to the support hole”. It is unclear to the Examiner how to determine which material film is applied to the support hole since the range of second to fifth material films are not the same as the second, third, fourth and fifth material films.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ITO (Pub. No.: US 2020/2094913 A1), and further in view of KOBAYASHI et al. (Pub. No.: US 2016/0268268 A1), hereinafter as Kobayashi.
Regarding claim 2, ITO discloses a semiconductor memory device in Figs. 1, 4A and 6 comprising: a stack structure including first material films (wiring layers 5a-5d) stacked, and spaced apart from each other (by insulating layer 6), in a slimming region (a region of three dimensional memory), the first material films being stacked in a step structure in the slimming region (see Fig. 1, 4A and [0017-0018], [0036-0043]); contact holes (contact holes Ha-Hc) exposing a portion of edges of the first material films formed in different layers in the slimming region (see Fig. 4A and [0042]); and a plurality of material films (contact plugs 16a-16c) formed in each of the contact holes.
ITO fails to disclose the plurality of material film electrically coupled to a peripheral circuit.
Kobayashi discloses a semiconductor memory (memory cell array 1) wherein a plurality of material film (plurality of via 109) electrically coupled to a peripheral circuit (row decoder/WL driver 2a) (see Figs. 1-2 and [0033-0034], [0040-0041]). 
Incorporating peripheral circuit of Kobayashi (row decoder/WL driver 2a) into the semiconductor memory of ITO for reciting all limitation of claim 1.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the peripheral circuit of Kobayashi into the semiconductor memory of ITO because having the modified structure would provide additional essential function circuit for driving and decoding the memory cell array.  

     Allowable Subject Matter
Claims 2 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the plurality of material films comprise: a second material film formed on a portion of an inner side surface and a lower surface of each of the contact holes; a third material film formed on an inner side surface of the second material film; a fourth material film formed on an inner side surface and a lower surface of the third material film; and a fifth material film filling each of the contact holes  in which the fourth material film is formed as recited in claim 2. Claims 5-11 depend on claim 8 and 10, and therefore also include said claimed limitation.
Claim 3-4 would be allowable if rewritten to overcome the 112 rejection as set forth in the office and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CUONG B NGUYEN/Primary Examiner, Art Unit 2818